DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the combustion gases" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “the predetermined threshold limit” in line 8, and "the position" in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the road" in line4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the combustion gases" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimler AG (Machine translation has been used).
Regarding claim 1, Daimler discloses a method for controlling a vehicle propulsion system, said vehicle propulsion system comprising a prime mover (internal combustion engine; [4]) for propelling a vehicle ([2], [3]), and an exhaust gas system (including particulate filter; [4]-[6]) connected downstream the prime mover, wherein said exhaust gas system comprises a particle filter ([4]-[6]) for removal of particulate matter contained in the combustion gases from the prime mover, said method being characterized by the steps of: 

- estimating ([31]-[32], [37]) a future, upcoming driving condition for the vehicle; 
- estimating ([45]-[47]) a temperature level of the particle filter when exposing the vehicle to the upcoming driving condition; 
- determining ([45]-[46]), loading equates to the claimed regeneration level as that is the amount that is needed to be regenerated) a regeneration level of said particle filter when the particle filter is exposed to said estimated temperature level; and 
if the regeneration level of said particle filter is above a predetermined threshold limit: 
- controlling (regenerating the filter if loading is above threshold until the future condition is met; [37]-[57]) the vehicle propulsion system to operate the prime mover in a first operating mode until the vehicle is exposed to the future, upcoming driving condition, said first operating mode allows the prime mover to exhaust combustion gases comprising an amount of particulate matter corresponding to the current capacity of the particle filter.  

Regarding claim 2, Daimler discloses the method according to claim 1, further comprising the step of:  
- controlling the vehicle propulsion system to operate the prime mover in a second operating mode ([50], not in regeneration mode) if the regeneration level of said particle filter is below the predetermined threshold limit.  

Regarding claim 3, Daimler discloses the method according to claim 1, wherein the current capacity of said particle filter corresponds to a maximum amount of particulate matter collectable by said particle filter ([49]).  

Regarding claim 4, Daimler discloses the method according to claim 1, wherein the current capacity of said particle filter is continuously updated until the vehicle is exposed to the future, upcoming driving condition ([45], [57]; continuous determination).  

Regarding claim 5, Daimler discloses the method according to claim 1, wherein the step of determining the current capacity of the particle filter further comprises the step of: 
- determining a current amount of particulate matter contained in said particle filter ([6]).  

Regarding claim 6, Daimler discloses the method according to claim 1, wherein the predetermined threshold limit corresponds to the amount of particulate matter contained in the particle filter when the vehicle arrives at the position for the future, upcoming driving condition ([42]-[57]).

Regarding claim 7, Daimler discloses the method according to claim 1, wherein the future, upcoming driving condition is a first driving condition, the method further comprising the steps of: 
- estimating a future, upcoming second driving condition ahead of the first driving condition (determination is continuous, and thus once the first future condition is achieved, second is determined or estimated; [36]-[57]); 
- estimating a second temperature level of the particle filter when exposing the vehicle to the second upcoming driving condition (determination is continuous, and thus once the first future condition temperature is achieved, second is determined or estimated; [36]-[57]); 

- setting the predetermined threshold limit to correspond to the amount of particulate matter provided to the particle filter when controlling the vehicle propulsion system ([36]-[57]) to operate the prime mover in the first operating mode between the position of the first driving condition and the position of the second driving condition (determination is continuous, and thus once the first future condition is achieved, second is determined or estimated; [36]-[57]).  

Regarding claim 8, Daimler discloses the method according to claim 1, wherein the step of determining the future, upcoming driving condition for the vehicle comprises the step of: 
- receiving a signal indicative of the future, upcoming driving condition, said signal corresponds to data from at least one of a GPS, logged road data, logged drive data or from a map comprising data for the road ahead ([39], [52]; navigation system data taken into account).  

Regarding claim 9, Daimler discloses the method according to claim 1, wherein the future, upcoming driving condition corresponds to the characteristics of the road topography ahead of the vehicle ([38]).

Regarding claim 10, Daimler discloses the method according to claim 9, wherein the characteristic of the road ahead of the vehicle corresponds to an uphill slope having an inclination larger than a predetermined threshold angle ([38], [41]).  



- determining a power level of the prime mover for propelling the vehicle at a predetermined speed at the upcoming driving condition (long term values of driving speed; [47], [53]); 
- determining a temperature level of the combustion gases exhausted from the prime mover when exposed to the determined power level ([11]); and 
- estimating the temperature level of the particle filter based on the determined temperature level of the combustion gases ([11], [15]).  

Regarding claim 13, Daimler discloses a vehicle propulsion system comprising 
a prime mover (internal combustion engine, [4]) for propelling a vehicle, 
an exhaust gas system (including particulate filter; [4]-[6]) connected downstream the prime mover, said exhaust gas system comprising a particle filter ([4]-[6]) for removal of particulate matter contained in the combustion gases from the prime mover, 
wherein the vehicle propulsion system further comprises 
a control unit ([6]) configured to: 
- determine a current capacity of said particle filter (current loading determined by a model; [6]); 
- estimate ([31]-[32], [37]) a future, upcoming driving condition for the vehicle; 
- estimate a temperature level ([45]-[47])of the particle filter when exposing the vehicle to the upcoming driving condition; 

if the regeneration level of the particle filter is above a predetermined threshold limit: 
- control the vehicle propulsion system to operate the prime mover in a first operating mode until the vehicle is exposed to the future, upcoming driving condition, said first operating mode allows the prime mover to exhaust combustion gases comprising an amount of particulate matter corresponding to the current capacity of the particle filter (regenerating the filter if loading is above threshold until the future condition is met; [37]-[57]).  

Regarding claim 14, Daimler discloses a computer program comprising program code means for performing the steps of claim 1 when said program is run on a computer (see rejection of claim 1 above).

Regarding claim 15, Daimler discloses a computer readable medium carrying a computer program comprising program means for performing the steps of claim 1 when said program means is run on a computer (see rejection of claim 1 above).

Regarding claim 16, Daimler discloses a vehicle comprising a vehicle propulsion system according to claim 13 for propelling the vehicle (see rejection of claim 13 above).




Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0159533 to Gerty
US 2017/0138283 to Pakko et al.
US 2016/0251012 to Schneider et al.
US 2013/0125745 to Bromberg et al.
US 9,144,761 to Quix et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.S/Examiner, Art Unit 3746   

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746